Citation Nr: 0901063	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge for the 
period of service from September 1967 to November 1973 is 
considered a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The appellant had two years, four months and twenty-one days 
of service during the time period of September 1967 to 
November 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 administrative decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that the appellant's 
character of discharge, other than honorable conditions, was 
a statutory bar to VA benefits under 38 C.F.R. § 3.12(c).

The Board remanded this case in November 2007 for the RO to 
schedule the appellant for a hearing on appeal before a 
Veterans Law Judge.  

In November 2008, the appellant presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  In addition, the appellant also had 
earlier testified at a hearing before RO personnel in October 
2003.  


FINDINGS OF FACT

1.  The appellant served on active duty with the United 
States Army from September 1967 to November 1973, but 
received an "other than honorable" discharge upon his 
separation from service due to desertion, resignation for the 
"good of the service", due to a period of absence without 
leave (AWOL) for over 180 days, and due to willful 
misconduct.  

2.  The competent evidence does not demonstrate that the 
appellant was insane at the time of the offenses or that 
there were compelling circumstances to warrant the prolonged 
unauthorized absence from service from March 19, 1970 to 
October 2, 1973.




CONCLUSION OF LAW

The character of the appellant's service from September 1967 
to November 1973 is a bar to VA benefits.  38 U.S.C.A. §§ 
101, 5103, 5103A, 5107, 5303 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the appellant dated in August 
2003.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court)  recently addressed the adequacy of VCAA 
notice in cases concerning the character of discharge.  See, 
e.g., Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board 
finds that the appellant received adequate VCAA notice by the 
August 2003 notice letter from the RO prior to the RO's 
initial decision regarding the character of the appellant's 
discharge in April 2004.  The notice letter made clear that 
VA was adjudicating the appellant's status as a veteran prior 
to discussing the merits of any claims.  The appellant was 
provided a copy of the regulation regarding character of 
discharge (38 C.F.R. § 3.12).  The appellant was told that he 
would be eligible for VA benefits if VA found that his 
service was not dishonorable.  The appellant was also told to 
provide information and evidence with respect to the events 
that led to his discharge and to state why he thought his 
service was honorable.  Most importantly, the appellant and 
his representative have shown actual knowledge of the issue 
before the Board by submitting documents (October 2007 
Informal Hearing Presentation and various personal 
statements), as well as hearing testimony that reference the 
relevant issues and regulations in this case.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim").

The Board acknowledges the RO did not provide pre-decisional 
VCAA notice that a disability rating and an effective date 
will be assigned if service connection is granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  However, the assignment of a disability rating or 
effective date is not now before the Board, since the 
threshold, preliminary issue on appeal - the character of 
the appellant's service, is being denied.  Thus, any question 
as to the rating or effective date to be assigned is moot, as 
only harmless error remains.  Under this circumstance, any 
prejudice raised by the failure to provide Dingess notice of 
the elements of a disability rating and an effective date is 
rebutted.

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the April 2004 administrative decision on appeal.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

As for the duty to assist, the RO has secured the appellant's 
service treatment records (STRs), service personnel records 
(SPRs), and private medical evidence as identified and 
authorized by the appellant.  The appellant has submitted 
personal statements, lay statements from others, hearing 
testimony, additional private medical evidence, as well as 
some duplicate evidence.  The Board is also satisfied as to 
substantial compliance with its November 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the RO has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.   



Governing Law and Regulations 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).  
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a) (2008).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, 
regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors 
will be considered in determining whether there are 
"compelling circumstances" to warrant the prolonged 
unauthorized absence: 

(i)	Length and character of service exclusive of the 
period of prolonged AWOL.  Service exclusive of the 
period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to 
the Nation. 

(ii)	Reasons for going AWOL.  Reasons which are entitled 
to be given consideration when offered by the 
claimant include family emergencies or obligations, 
or similar types of obligations or duties owed to 
third parties.  The reasons for going AWOL should be 
evaluated in terms of the person's age, cultural 
background, educational level and judgmental 
maturity.  Consideration should be given to how the 
situation appeared to the person himself or herself, 
and not how the adjudicator might have reacted.  
Hardship or suffering incurred during overseas 
service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be 
carefully and sympathetically considered in 
evaluating the person's state of mind at the time the 
prolonged AWOL period began. 

(iii)	A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of 
law if the absence could not validly be charged as, 
or lead to a conviction of, an offense under the 
Uniform Code of Military Justice.  For purposes of 
this paragraph, the defense must go directly to the 
substantive issue of absence rather than to 
procedures, technicalities, or formalities.   

The Board, however, is not required to simply accept the 
appellant's statements that he had compelling circumstances 
for a prolonged period of AWOL.  See Lane v. Principi, 339 
F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to 
look at totality of evidence rather than merely accepting 
whatever rationale a claimant might offer for periods of 
AWOL).

As to the regulatory bars, a discharge or release because of 
one of the offenses specified under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions:  
(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude (This includes, generally, 
conviction of a felony); (4) Willful and persistent 
misconduct (This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty (examples of homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty include child molestation, 
homosexual prostitution, homosexual acts or conduct 
accompanied by assault or coercion, and homosexual acts or 
conduct taking place between service members of disparate 
rank, grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status.).

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 
3.1(n).

The Court has determined that an absence without leave, 
precluding the performance of military duties, cannot 
constitute a minor offense for purposes of willful and 
persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).  Similarly, the Court also affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  Winter v. Principi, 4 Vet. 
App. 29 (1993).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, 
unless it is found that the person was "insane" at the time 
of committing the offense causing such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a 
defense to all statutory and regulatory bars, while 
"compelling circumstances" is only a defense to the 
statutory bar involving an AWOL period of at least 180 days.  

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a) (2008).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  Notably, 
mental illness is not identical to 'insanity.'"  Beck v. 
West, 13 Vet. App. 535, 539 (2000).  In addition, the Court 
has held that the insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and that there is no requirement of a causal connection 
between the insanity and the misconduct.  Struck v. Brown, 9 
Vet. App. 145 (1996).  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 
254 (1995).  In addition, the Court held that "a 
determination of whether a person is insane is in effect a 
determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  The Court further indicated such a determination is 
not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Id.  Significantly, the burden 
is on the appellant to submit competent medical evidence that 
he was insane at the time of his offenses.  Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997).
 
The opinion provided guidance with regard to the phrases 
"interferes with the peace of society," "become antisocial," 
"accepted standards of the community," and "social customs of 
the community."  In particular, the term "become antisocial" 
in 38 C.F.R. § 3.354(a) refers to the development of behavior 
which is hostile or harmful to others in a manner which 
deviates sharply from the social norm and which is not 
attributable to a personality disorder.  In order to be 
considered insane under the departure-from-accepted-standards 
criteria of section 3.354(a), a person must both deviate from 
the accepted standards of the community to which he or she 
belongs by birth and education and be unable to adjust to the 
social customs of the community in which he or she resides.  
Id.  The opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  Id.

Consequently, here, there are two possible exceptions to the 
appellant being barred from receiving VA benefits: (1) if the 
appellant is shown to have been "insane" at the time of the 
offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or (2) 
if there are "compelling circumstances" to warrant his 
prolonged AWOL period (38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6)).

Analysis

The appellant's DD Form 214 reveals that he was discharged 
from active duty service in November 1973 "under other than 
honorable conditions."  His military occupational specialty 
(MOS) is listed as a medical corpsman and an ambulance 
driver.  He was awarded an Air Medal with two Oak Leaf 
Clusters, but there is no specific evidence of combat.  He 
did serve in Vietnam from March 1968 to May 1969.  His SPRs 
show that the he was discharged from active duty service as a 
deserter, for the "good of the service," and for going AWOL 
for over 180 days.  On face value, the April 2004 VA 
administrative decision on appeal also discussed another 
possible basis for his other than honorable discharge - an 
identifiable pattern of willful and persistent misconduct 
during service.  In October 1973 SPR memorandums to his 
commanders, it was requested and approved for the appellant 
to be discharged "for the good of the service."  It was 
noted that an immediate discharge "would save the time and 
expense of a trial and subsequent administrative discharge."  
The appellant was "considered to have a poor potential for 
rehabilitation."  He was reduced to the lowest enlisted 
grade and agreed to the discharge.  He accepted the discharge 
under "other than honorable" conditions in lieu of 
administrative proceedings which would have been taken 
against him. 

A review of his SPRs discloses the following incidents 
relevant to his unfavorable discharge, which included non-
judicial Article 15 punishments under the Uniformed Code of 
Military Justice (UCMJ) :

1)	On November 5, 1968, the appellant stole a suitcase from 
another soldier.

2)	On August 23, 1969, he stole five gallons of gasoline at 
Ft. Lewis, Washington.  

3)	From September 5, 1969 to September 14, 1969,  he went 
AWOL.  

4)	 From December 17, 1969 to February 11, 1970, he went 
AWOL.  He was declared a deserter on January 20, 1970.

5)	He received two counts of being absent from an appointed 
place of duty from on October 19, 1969 and October 27, 
1969.  

6)	He engaged in disrespectful language and actions to a 
higher officer on October 21, 1969.  

7)	From March 19, 1970 to October 2, 1973, he was AWOL 
again for over three years.  He was declared a deserter 
on April 1, 1970.  He eventually was arrested by the 
Federal Bureau of Investigation (FBI).  

The appellant cites the defenses of insanity and compelling 
circumstances to the four statutory and regulatory bars to VA 
benefits present in this case.  He maintains that he 
initially was a good soldier, but that his behavior in 
Vietnam changed due to the traumatic events (death and 
serious injuries) witnessed as a medic.  He says he engaged 
in 250 or so missions where his unit flew in to retrieve the 
wounded in a combat zone.  As a result, he believes he 
developed post-traumatic stress disorder (PTSD).  He 
indicates he was young (age 17) and immature when he entered 
service (he lied about his age in order to get enlisted).  
After his Vietnam service, he says he was upset upon being 
transferred to the United States because of duties such as 
cleaning bedpans and sheets.  At a certain point he asserts 
that he did not have the mental capacity to fulfill his 
duties, prompting him to go AWOL.  See September 2003 
personal statement; October 2006 substantive appeal; October 
2003 and November 2008 hearing transcripts; and October 2007 
IHP.  

In light of the above evidence, SPRs clearly justify his 
discharge from active duty service on the bases of desertion, 
for the "good of the service," and for going AWOL for over 
180 days.  Discharges on these bases constitute statutory 
bars to VA benefits.  38 C.F.R. § 3.12(c).  In addition, the 
Board finds that the offenses which led to his discharge were 
willful and persistent misconduct, a regulatory bar to VA 
benefits, as defined under 38 C.F.R. § 3.12(d)(4).  That is, 
the record shows that the appellant's pattern of numerous 
unauthorized absences, disrespectful action to a higher 
officer, and two instances of theft were the types of 
offenses that precluded him from performing his military 
duties.  In this regard, the Court has determined that an 
absence without leave, precluding the performance of military 
duties, cannot constitute a minor offense for purposes of 
willful and persistent misconduct.  Stringham v. Brown, 8 
Vet. App. 445, 448 (1995); Copper v. Brown, 6 Vet. App. 450, 
453-53 (1994).  His AWOL status for over three years clearly 
reflects deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n).  Therefore, the Board 
find's the appellant's conduct was indeed willful and 
persistent misconduct, and therefore his discharge is 
considered to have been issued under dishonorable conditions.  
See 38 C.F.R. § 3.12(d).

The initial question the Board will address is whether there 
were compelling circumstances to warrant his prolonged AWOL 
period from March 19, 1970 to October 2, 1973.  38 C.F.R. § 
3.12(c)(6).  Upon review of the evidence, the Board finds 
there were no compelling circumstances to warrant the 
appellant's prolonged AWOL period.  In making this 
determination, the Board has reviewed the three factors to be 
considered for "compelling circumstances."  See 38 C.F.R. 
§ 3.12(c)(6)(i-iii).  The Board must also consider the 
quality and length of the appellant's service as well as the 
reasons the appellant gives for going AWOL.

In determining whether there are compelling circumstances to 
warrant the appellant's prolonged unauthorized absence, the 
Board must first consider the length and character of his 
service exclusive of the period of prolonged AWOL.  38 C.F.R. 
§ 3.12(c)(6)(i).  In this regard, SPRs document two thefts, 
an incident of disrespecting an officer, numerous absences, 
and several other shorter periods of AWOL, prior to and 
exclusive of his extended period of AWOL from March 19, 1970 
to October 2, 1973.  The appellant also received several 
Article 15 punishments as well as reductions in rank.  Such a 
pattern of behavior suggests the appellant was engaged in 
persistent and willful misconduct.  SPRs clearly show 
multiple periods of unauthorized absences, disciplinary 
proceedings, and negative personnel actions.  Unauthorized 
absence is the type of offense that would interfere with and 
preclude the performance of an appellant's military duties 
and thus cannot constitute a minor offense.  Cropper v. 
Brown, 6 Vet. App. 450, 453 (1994).  Therefore, the Board 
finds that the evidence of record is against a finding that 
the appellant's service, exclusive of the period of prolonged 
AWOL from March 19, 1970 to October 2, 1973, was of such 
quality and length that it could be characterized as honest, 
faithful and meritorious and of benefit to the Nation.  
38 C.F.R. § 3.12(c)(6)(i).  Thus, this factor works against 
his compelling circumstances defense.    

The Board must next consider the reasons for going AWOL such 
as family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  38 C.F.R. § 
3.12(c)(6)(ii).  The Board finds that the reasons given for 
going AWOL from March 19, 1970 to October 2, 1973 do not 
indicate compelling circumstances to warrant the prolonged 
AWOL. The reasons for the prolonged absence offered by the 
appellant do not include family emergencies or obligations, 
or similar types of obligations or duties owed to third 
parties, but instead pertained to the appellant's desire to 
avoid service in the United States, and actually return to 
Vietnam as a medic.  The Board notes the appellant's 
contentions that he was young and immature in making his 
decision to absent himself from service for over three years; 
however, when looking at the totality of the circumstances, 
the contentions of joining the military at a young age and 
lacking judgmental maturity are not compelling reasons for 
going AWOL after having served several years in service.

Considering whether there was hardship or suffering incurred 
during overseas service, the Board notes the appellant's 
allegations regarding his PTSD diagnosed by Dr. S.W., MD., in 
April 2005 and by another physician in July 2002.  Dr. S.W., 
in particular, opined that during the appellant's extended 
period of AWOL, he was suffering from unrecognized PTSD.  Dr. 
S.W. added that the appellant's misconduct was due to his 
PTSD.  He based this on the appellant's MOS as a medic, 
involving exposure to death and serious injury.  However, 
although the appellant has been diagnosed with PTSD, no 
specific stressor has been corroborated.  In addition, his 
SPRs are negative for evidence of combat-related trauma.  
There is no objective evidence of any harsh or dangerous 
living conditions or physical conditions.  In absolute 
contrast to Dr. S.W.'s conclusions, the appellant himself has 
stated on several occasions that he went AWOL because he 
actually enjoyed his duties of a medic in Vietnam, and did 
not want to return to the United States to perform what he 
considered routine duties.  On three separate occasions, he 
says he tore up his orders to return to the United States.  
See September 2003 statement and both personal and Travel 
Board hearing testimonies.  In addition, the only time his 
STRs document any subjective psychiatric complaints is upon 
discharge in October 1973.  However, his October 1973 
discharge examination found the appellant's psychiatric 
condition to be normal.  His STRs weigh heavily against his 
contentions.  Overall, this evidence does not rise to the 
level of compelling circumstances to justify such an extended 
period of AWOL from March 19, 1970 to October 2, 1973.  

Finally, with respect to compelling circumstances for going 
AWOL, the Board must consider whether a valid legal defense 
which would have precluded a conviction for being AWOL.  38 
C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged 
unauthorized absence from March 19, 1970 to October 2, 1973, 
the Board notes that the appellant opted for a discharge 
under other than honorable conditions rather than face 
administrative proceedings against him.  Such a choice 
strongly suggests that he did not have a valid legal defense 
which would have precluded a conviction for being AWOL.  
Indeed, there is no competent evidence in that regard, and it 
would be speculative to conclude otherwise.  Overall, the 
competent evidence of record does not rise to the level of 
compelling circumstances to justify such an extended period 
of AWOL from March 19, 1970 to October 2, 1973.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim that the 
appellant's bar to benefits should be overturned due to 
compelling circumstances.  

Despite the absence of compelling circumstances, however, the 
appellant contends that the bar to benefits should be 
overturned, based on his second premise that he was 
effectively "insane" when he went AWOL.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to 
all possible statutory and regulatory bars to VA benefits. 

The appellant and his representative have argued that the 
appellant went AWOL because he suffered from PTSD, contenting 
that he was "insane" at the time of the offenses.  However, 
the Board finds that the preponderance of the evidence is 
also against that aspect of the appellant's claim.  In making 
this determination, the Board notes the evidence contains 
private diagnoses of PTSD in July 2002 and April 2005, as 
well as an earlier hospitalization for a suicide attempt and 
depression in December 1978, five years after separation from 
service.  However, the Board finds it probative that no 
physician has stated that the appellant's PTSD during service 
was of such severity as to have rendered the appellant insane 
at the time he went AWOL from March 19, 1970 to October 2, 
1973.  In this regard, the Board notes that the appellant's 
PTSD is not the equivalent of insanity.  Therefore, the Board 
finds there is no probative evidence of insanity at the time 
the offenses in question were committed.  As noted above, 
mental illness in itself is not identical to 'insanity.'" 
Beck v. West, 13 Vet. App. 535, 539 (2000).  No physician has 
concluded that at the time of his numerous offenses (1) the 
appellant had a more or less prolonged deviation from his 
normal method of behavior; or (2) the appellant interfered 
with the peace of society; or (3) the appellant had so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resided.  38 
C.F.R. § 3.354(a).

The appellant has never been adjudicated as incompetent.  In 
fact, his STRs never objectively found any psychiatric 
disorder.  His DD Form 214 and SPRs do not confirm that he 
engaged in combat with the enemy in Vietnam, and there is no 
independent corroboration of any stressors.  Although he had 
gone AWOL on several occasions, there were no findings that 
such behavior was asocial or otherwise hostile or harmful to 
others in a manner which deviated sharply from the social 
norm.  The veteran has indicated that during one AWOL period 
he simply went to the Philippines to spend time with friends.  
See September 2003 statement.  The evidence was also negative 
for any findings that such behavior had deviated from the 
accepted standards of the community to which he or she 
belongs by birth and education and that he had been unable to 
adjust to the social customs of the military community.  
While going AWOL is clearly not an accepted standard of the 
military community, it does not occur infrequently nor does 
it necessarily indicate that the appellant is insane.  In 
much the same manner as substance abuse, it does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

Finally, the record does not show that the appellant had been 
rendered incompetent or had been incapable of understanding 
the consequences of his actions in service. Again, during his 
October 1973 separation examination, he was found to be 
psychiatrically normal.  While the appellant may, in fact, 
currently have PTSD, such facts do not establish "insanity" 
for VA purposes as held by VAOPGCPREC 20-97.  Rather, the 
competent and persuasive evidence on this question tends to 
establish that he was not then insane.

For the foregoing reasons, the Board concludes that the 
appellant was not insane when he went AWOL during his first 
term of service.  Accordingly, the bar to benefits may not be 
overturned on that basis.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§§ 3.12(b), 3.354; VAOPGCPREC 20-97 (May 22, 1997).

In light of the foregoing, the Board finds that the weight of 
the evidence does not demonstrate  "compelling 
circumstances" or competent evidence that he was "insane" 
during service.  38 U.S.C.A. §§ 5303(a); 5107; 38 C.F.R. §§ 
3.12, 3.102, 3.354.  Therefore, the statutory and regulatory 
bars to VA benefits are confirmed.  Accordingly, the 
character of his discharge is a bar to his receipt of VA 
compensation benefits.  As such, the appellant is barred from 
all rights administered by VA.  In short, his claim must be 
denied.  


ORDER

The character of the appellant's discharge for the period of 
service from September 1967 to November 1973 remains a bar to 
payment of VA benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


